DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 12, 13, 16, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai et al. (US 2019/0295956) hereinafter “Kawai”.
Regarding claim 1, Fig. 3 of Kawai teaches a memory array comprising: a vertical stack comprising: a conductive tier (Item 13); an insulator tier (Item 14) above the conductive tier (Item 13); a first stack comprising multiple select gate tiers (Items 15a-15d) above the insulator tier (Item 14), one of the select gate tiers (Item 15c) comprising conducting metal material (Paragraph 0051 where W is used as the material), another of the select gate tiers (Item 15d) comprising conductively-doped semiconductive material (Paragraph 0051 where P doped poly-Si is used as the material); and a second stack comprising vertically-alternating insulative tiers (Items 16) and wordline tiers (Items 17; Paragraph 0051) above the first stack, the wordline tiers (Items 17) comprising gate regions of individual memory cells, individual of the gate regions comprising part of a wordline in individual of the wordline tiers; channel material (Item 22) extending elevationally through the insulative tiers (Items 16), the wordline tiers (Items 17), the one select gate tier (Item 15c), and the another select gate tier (Item 15d) and is directly electrically coupled with conductive material (Paragraph 0050) in the conductive tier (Item 13); the individual memory cells comprising a memory structure (Combination of Items 19, 20 and 21) between the individual gate regions and the channel material; the memory structure comprising a charge-blocking region (Item 21) laterally inward of the individual gate regions, a storage region (Item 20) laterally inward of individual of the charge-blocking regions (Item 21), and insulative charge-passage material (Item 19) laterally inward of individual of the storage regions (Item 20); a select gate (Paragraph 0041 where select gates of four transistors are connected to a common select gate line such that four transistors all function as ONE select gate transistor i.e. the four select gates all function as ONE select gate) in the one select gate tier (Item 15c) and in the another select gate tier (Item 15d), the select gate comprising the conducting metal material (Paragraph 0051 where the metal material is W) in the one select gate tier (Item 15c) and the conductively-doped semiconductive material (Paragraph 0051 where the conductively doped semiconductive material is P-doped poly-Si) in the another select gate tier (Item 15d); and an insulating material (Lowest Item 16) vertically between and vertically separating the conducting metal material (Item 15c) and the conductively-doped semiconductive material (Item 15d) proximate the channel material (Item 22), the conducting metal material in the one select gate tier and the conductively-doped semiconductive material in the another select gate tier being directly coupled to one another distal the channel material (Paragraph 0041 where select gates of four transistors are connected to a common select gate line).
Regarding claim 2, Fig. 3 of Kawai further teaches where the conductively doped semiconductive material (Item 15d) is vertically thicker than the conducting metal material (Item 15c). 
Regarding claim 3, Fig. 3 of Kawai further teaches where the conducting metal material (Item 15c) is above the conductively doped semiconductive material (Item 15d).
Regarding claim 12, Kawai teaches where the conductively doped semiconductive material comprises conductively doped polysilicon (Paragraph 0051).
Regarding claim 13, Kawai further teaches the memory array of claim 1 (See rejection of claim 1 above) comprising NAND (Paragraph 0023). 
Regarding claim 16, Fig. 3 of Kawai further teaches where the one select gate tier (Item 15c) is above the another select gate tier (Item 15d), the conducting metal material in the one select gate tier comprises elemental W (Paragraph 0051) and the conductively doped semiconductive material in the another select gate tier comprises conductively doped polysilicon (Paragraph 0051).
Regarding claim 19, Fig. 3 of Kawai teaches a memory array comprising: a vertical stack comprising: a conductive tier (Item 13); an insulator tier (Item 14) above the conductive tier (Item 13); a first stack comprising multiple select gate tiers (Items 15a-15d) above the insulator tier (Item 14), one of the select gate tiers (Item 15c) comprising select gate conducting material (Paragraph 0051 where W is used as the material), another of the select gate tiers (Item 15d) comprising select gate conductor material (Paragraph 0051 where P doped poly-Si is used as the material), the select gate conductor (Item 15d) material being vertically thicker than the select gate conducting material (Item 15c); and a second stack comprising vertically-alternating insulative tiers (Items 16) and wordline tiers (Items 17; Paragraph 0051) above the first stack, the wordline tiers (Items 17) comprising gate regions of individual memory cells, individual of the gate regions comprising part of a wordline in individual of the wordline tiers; channel material (Item 22) extending elevationally through the insulative tiers (Items 16), the wordline tiers (Items 17), the one select gate tier (Item 15c), and the another select gate tier (Item 15d) and is directly electrically coupled with conductive material (Paragraph 0050) in the conductive tier (Item 13); the individual memory cells comprising a memory structure (Combination of Items 19, 20 and 21) between the individual gate regions and the channel material; the memory structure comprising a charge-blocking region (Item 21) laterally inward of the individual gate regions, a storage region (Item 20) laterally inward of individual of the charge-blocking regions (Item 21), and insulative charge-passage material (Item 19) laterally inward of individual of the storage regions (Item 20), the charge blocking regions (Item 21) extending continuously along the wordline tiers (Items 17), along the select gate tiers (Items 15a-15d), and along the insulative tier (Item 14), and directly contacting the upper surface of the conductive tier (Item 13); and a select gate (Paragraph 0041 where select gates of four transistors are connected to a common select gate line such that four transistors all function as ONE select gate transistor i.e. the four select gates all function as ONE select gate) in the one select gate tier (Item 15c) and in the another select gate tier (Item 15d), the select gate comprising the select gate conducting material (Paragraph 0051 where the metal material is W) in the one select gate tier (Item 15c) and the select gate conductor material (Paragraph 0051 where the conductively doped semiconductive material is P-doped poly-Si) in the another select gate tier (Item 15d).
Regarding claim 21, Kawai teaches the memory array of claim 19 (See rejection of claim 19 above) comprising NAND (Paragraph 0023).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2019/0295956) hereinafter “Kawai” in view of Murooka (US 2013/0148400) hereinafter “Murooka”.
Regarding claim 14, Kawai teaches all of the elements of the claimed invention as stated above except CMOS under array circuitry electrically coupled to at least one of (a) the conductive tier, (b) the select gate tier, and the (c) the wordlines.
Fig. 6 of Murooka teaches where CMOS circuitry (Item 32) is below memory cell portions (Items 34), where the CMOS circuitry is electrically coupled to the memory array (Item 34) through through holes (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have CMOS under array circuitry electrically coupled to at least one of (a) the conductive tier, (b) the select gate tier, and the (c) the wordlines because this configuration enables shortening of an operation time or the noticeable increase of the number of simultaneously readable/writable cells without involving the increase of chip areas (Murooka Paragraph 0068).    
Regarding claim 22, Kawai teaches all of the elements of the claimed invention as stated above except CMOS under array circuitry electrically coupled to at least one of (a) the conductive tier, (b) the select gate tier, and the (c) the wordlines.
Fig. 6 of Murooka teaches where CMOS circuitry (Item 32) is below memory cell portions (Items 34), where the CMOS circuitry is electrically coupled to the memory array (Item 34) through through holes (Paragraph 0068).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have CMOS under array circuitry electrically coupled to at least one of (a) the conductive tier, (b) the select gate tier, and the (c) the wordlines because this configuration enables shortening of an operation time or the noticeable increase of the number of simultaneously readable/writable cells without involving the increase of chip areas (Murooka Paragraph 0068).    
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US 2019/0295956) hereinafter “Kawai” in view of Lee et al. (US 2011/0287612) hereinafter “Lee”.
Regarding claim 20, Kawai teaches all of the elements of the claimed invention as stated above except the memory array comprising horizontally elongated insulator structures extending elevationally through the insulative tiers and the wordline tiers, the horizontally elongated insulator structures laterally separating individual wordlines in individual of the wordline tiers.
Fig. 4 of Lee teaches a memory array comprising horizontally elongated insulator structures (Item 140) extending elevationally through the insulative tiers (Item 160) and the wordline tiers (Item 130), the horizontally elongated insulator structures (Item 140) laterally separating individual wordlines (Item 130) in individual of the wordline tiers (Item 130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have horizontally elongated insulator structures extending elevationally through the insulative tiers and the wordline tiers, the horizontally elongated insulator structures laterally separating individual wordlines in individual of the wordline tiers because the insulator structures act as a gate insulator (Lee Paragraph 0068).
Allowable Subject Matter
Claims 4-11, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the prior art does not teach suggest or motivate one having ordinary skill in the art to have a select gate in the one select gate tier and in the another select gate tier, the select gate conducting material in the one select gate tier and the conductively doped semiconductive material in the another select gate tier being directly coupled to one another distal the channel material (as required by Claim 1), where the conducting metal material is below the conductively doped semiconductive material (as required by Claim 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891